404 F.2d 937
Nina RAASS, Appellant,v.IMMIGRATION AND NATURALIZATION SERVICE, Appellee.
No. 22213.
United States Court of Appeals Ninth Circuit.
Jan. 6, 1969.

Milton T. Simmons and Donald L. Ungar, of Phelan, Simmons & Ungar, San Francisco, Cal., for appellant.
Cecil F. Poole, U.S. Atty., David R. Urdan, Chief Asst. U.S. Atty., Stephen Suffin, INS, San Francisco, Cal., Joseph Sureck, Regional Counsel, San Pedro, Calif., Ramsey Clark, Atty. Gen. of U.S., Washington, D.C., for appellee.
Before MERRILL, BROWNING and DUNIWAY, Circuit Judges.
PER CURIAM:


1
The identical issue here presented, upon substantially identical facts, was dealt with by this court in Bloomfield v. Immigration and Naturalization Service, 404 F.2d 656 (Dec. 19, 1968).


2
Upon the authority of that opinion the order of the Immigration and Naturalization Service denying application for change of status is


3
Affirmed.